Name: Commission Implementing Regulation (EU) NoÃ 1063/2013 of 30Ã October 2013 amending Regulation (EEC) NoÃ 2454/93 laying down provisions for the implementation of Council Regulation (EEC) NoÃ 2913/92 establishing the Community Customs Code as regards the use of the equivalence system in the sugar sector
 Type: Implementing Regulation
 Subject Matter: plant product;  international trade;  beverages and sugar
 Date Published: nan

 31.10.2013 EN Official Journal of the European Union L 289/44 COMMISSION IMPLEMENTING REGULATION (EU) No 1063/2013 of 30 October 2013 amending Regulation (EEC) No 2454/93 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code as regards the use of the equivalence system in the sugar sector THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (1), and in particular Article 247 thereof, Whereas: (1) Point 3 of Annex 74 to Commission Regulation (EEC) No 2454/93 (2) allows the use of the equivalence system between raw cane sugar (CN code 1701 11 90) and raw beet sugar (CN code 1701 12 90) under the condition that compensating products falling within CN code 1701 99 10 (white sugar) are obtained. (2) However, point 3 of Annex 74 to Regulation (EEC) No 2454/93 cannot be applied correctly because there is no market for raw beet sugar in the Union. (3) A solution should be found which ensures legal certainty in the sugar sector in connection with the use of equivalent goods. (4) White sugar is usually obtained from sugar beet in a continuous process. Raw beet sugar is not produced as a separate product during that process and therefore cannot be marketed. For that reason, it is desirable to allow the use of sugar beet instead of raw beet sugar as equivalent goods. (5) The yield of raw cane sugar should be calculated in accordance with point III(3) of Part B of Annex IV to Council Regulation (EC) No 1234/2007 (3) because this is a specific calculation method in the sugar sector. (6) The references to the Combined Nomenclature (CN) codes in point 3 of Annex 74 to Regulation (EEC) No 2454/93 should be updated because of the changes in the CN. (7) Point 3 of Annex 74 to Regulation (EEC) No 2454/93 should therefore be amended accordingly. (8) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 Point 3 of Annex 74 to Regulation (EEC) No 2454/93 is replaced by the following: 3. Sugar Recourse to the use of equivalent goods is permitted between non-Union raw cane sugar (CN codes 1701 13 90 and/or 1701 14 90) and sugar beet (CN code 1212 91 80) under the condition that compensating products falling within CN code 1701 99 10 (white sugar) are obtained. The equivalent quantity of raw cane sugar of standard quality as defined in point III of Part B of Annex IV to Council Regulation (EC) No 1234/2007 (4) shall be calculated by multiplying the quantity of white sugar with the coefficient 1,0869565. The equivalent quantity of raw cane sugar not of standard quality shall be calculated by multiplying the quantity of white sugar with a coefficient obtained by dividing 100 by the yield of raw cane sugar. The yield of raw cane sugar shall be calculated as set out in point III (3) of part B of Annex IV to Regulation (EC) No 1234/2007. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 October 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 302, 19.10.1992, p. 1. (2) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (OJ L 253, 11.10.1993, p. 1). (3) Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (OJ L 299, 16.11.2007, p. 1). (4) Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (OJ L 299, 16.11.2007, p. 1).